ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed after final with an AFCP request on 11/12/2021 has been entered. The amendment incorporates limitations previously recited in claim 5 into claim 1. For purposes of appeal, the rejection mailed on 8/13/2021 would be modified to reflect the amendment by including paragraphs 26-28 in the discussion of claim 1, and deleting references to claim 5.

Response to Arguments
Applicant argues (pp 12-13) that the rejection relies upon common knowledge to supply a missing claim element, which is rarely if ever appropriate. However, the examiner disagrees that common knowledge was relied upon to supply a missing claim element. Primary reference Clagett discloses a copolymer having amide repeating units and imide repeating units. Both types of repeating units are formed from diamine monomers: the amide units are formed by reacting diamine with a dicarboxylic acid derivative, and the imide units are formed by reacting diamine with a tetracarboxylic acid derivative (dianhydride).
The diamine moiety in Clagett’s amide (A) repeating unit corresponds to the “G” moiety in Clagett’s copolymer structure. Clagett teaches several possible types of divalent group G, including aryl groups optionally substituted with fluorine or alkyl groups. See p 3, lines 15-19. However, as set forth in the rejection of record, Clagett fails to teach trifluoromethyl as a possible “G” group substituent. Therefore, the claim 
Matsuura was relied upon to supply the missing claim element. Matsuura discloses introduction of trifluoromethyl groups in a polyimide polymer by utilizing TFDB (which has trifluoromethyl groups) as the diamine monomer. Matsuura further provides a disclosure with regard to the improvements in properties of the polyimide film which result from the trifluoromethyl groups. See paragraphs 19-21 of the 8/13/2021 action. 
Applicant’s argument (pp 13) is that Matsuura’s teaching to form an imide unit from a diamine containing trifluoromethyl groups is completely different from the requirement in claim 1 to form an amide
Applicant argues (p 13) that the differences between imide units and amide units have significant impact on properties of the resulting copolymer. However, Matsuura specifically explains how fluoroalkyl groups affect imide polymer properties (such as: color intensity is lowered due to separation of chromophoric groups; water absorption decreases because fluorine atoms have a waterproofing effect; solubility improves because trifluoromethyl groups hinder interaction between neighboring molecules). Applicant has not pointed to any specific differences between imide units and amide units which would render Matsuura’s teachings (with regard to how the inclusion of a trifluoromethyl group-containing diamine improves polymer properties) inapplicable to an amide-imide copolymer. Therefore, the examiner maintains that, in view of Matsuura, the selection of TFDB to provide any diamine unit in an amide-imide copolymer (in order to impart properties associated with the trifluoromethyl groups thereon, as discussed in paragraph 22 of the 8/13/21 action) would have been obvious. 
Applicant argues (pp 14-15) that a mass ratio is not the same as a molar ratio, and therefore, Clagett’s disclosure of 20-80 wt percent amide units and 80-20 wt percent imide units does not satisfy the presently recited imide:amide molar ratio range of 1:05 to 1:2. However, the rejection does not assert that Clagett’s weight ratio necessarily corresponds exactly to the presently recited molar ratio. Rather, the rejection asserts that weight ratios within Clagett’s weight ratio range correspond to molar ratios within the presently recited molar ratio range (i.e., overlapping ranges), such that it is possible to select weight percentages within Clagett’s ranges which correspond to molar ratios within the presently claimed ranges. It is immediately apparent that the wide weight percentage range disclosed by Clagett encompasses 
In light of Applicant’s arguments indicating uncertainty as to whether Clagett’s weight ratios necessarily satisfies the claimed molar ratios, a calculation/discussion is provided here for Applicant. As set forth in the rejection of record, modified Clagett suggests a copolymer comprising imide units derived from BPADA and aliphatic diamine (e.g., hexamethylenediamine) and amide units derived from terephthalic diester and TFDB. As drawn by the examiner, the approximate molecular weights of each unit are shown below:

    PNG
    media_image1.png
    393
    441
    media_image1.png
    Greyscale

It is immediately apparent that the molecular weights of the imide and amide units above are substantially close (i.e., differing by a factor of 1.2) that the wide weight percentage range disclosed by Clagett corresponds to molar ratios within the presently claimed range. If Applicant remains unconvinced that the ranges overlap, an example is provided: a copolymer from the units shown above having 50 wt% imide units and 50 wt% amide units (i.e., a weight ratio in the middle of Clagett’s claimed range) has a molar ratio of imide units to amide units of 1:1.2 (i.e., a molar ratio substantially in the middle of the presently claimed range of 1:0.5 to 1:2). [Calculation: 549 g of imide units = 1 mole, 549 g of amide units = 549/452 = 1.2 mole.] Therefore, Applicant’s argument that weight ratios are not the same as molar ratios does not establish that Clagett’s
Applicant further argues (pp 17-18) that Clagett’s example 1 fails to meet the present claims. However, the rejection never asserted that the present claims are obvious solely in view of Clagett’s example. Applicant further argues (p 18) that the presently recited secondary references (Eichstadt, Matsuura) differ from the claimed subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL KAHN/Primary Examiner, Art Unit 1766